In an action for specific performance of a contract for the purchase and sale of real estate, the defendants appeal from an order of the Supreme Court, Nassau County (Murphy, J.), dated August 15, 1985, which (1) granted the plaintiffs’ motion to direct the Sheriff of Nassau County to convey the subject property to the plaintiffs and to set the matter down for assessment of damages, and (2) denied the defendants’ cross motion to vacate the judgment and orders previously entered in this matter.
Order affirmed, with costs.
This court has previously determined that the allegedly new material facts submitted in support of the defendants’ cross motion could not properly be considered by Special Term because the "new” material could have been submitted with the defendants’ original cross motion for summary judgment (see, Curry v Nocket, 104 AD2d 435). Moreover, the "new” facts, even if considered, would not warrant reversal of the order appealed from. Lazer, J. P., Mangano, Bracken and Kooper, JJ., concur.